DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn /Rejections
All rejections pertaining to claims 2-4 are moot because the claims were cancelled in the amendments filed on Oct. 6, 2020.
The rejections of:
Claims 1, 5, 7 and 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by Bakis et al. (US 5,851,461; published: Dec. 22, 1998);
Claims 1-8, 10-11, 13-14 and 30-35 under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2011/0274666; published: Nov. 10, 2011; of record), in view of Bakis et al. (US 5,851,461; published: Dec. 22, 1998);
Claim 9 under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2011/0274666; published: Nov. 10, 2011; of record) and Bakis et al. (US 5,851,461; published: Dec. 22, 1998) as applied to claims 1-8, 10-11, 13-14 and 30-35 above, and further in view of Doty (Biocompare – Bench 
Claim 12 under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2011/0274666; published: Nov. 10, 2011; of record) and Bakis et al. (US 5,851,461; published: Dec. 22, 1998) as applied to claims 1-8, 10-11, 13-14 and 30-35 above, and further in view of Bellis (Biomaterials, Jun. 2011, 32(18), 4205-4210; of record)
are hereby withdrawn in view of the claim amendments filed on Oct. 6, 2020 and arguments filed on Oct. 6, 2020 (specifically with regards to the special definition of “hydrogel foam” in the originally filed specification). 

Election/Restrictions
Claims 1, 5-14 and 30-35 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22 and 27, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on Dec. 13, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Heisey on Feb. 25, 2020.
The application has been amended as follows: 
In the Claims:
Claim 18. In the last line before the period the following phrase is added: “wherein the at least one polymer is a thiolated hyaluronate, carboxy-methylated hyaluronate or combinations thereof".
Claim 30. In line 4, “(c)” is added after the phrase “(a), (b) and”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As indicated in the previous Office action, the closest prior art, Turner et al. (US 2011/0274666; of record), teach a hydrogel comprising CMHA-S (a thiolated 
The prior art is free of any teaching or suggestion of a hydrogel foam comprising thiolated hyaluronate, carboxy-methylated hyaluronate or combinations thereof, wherein the hydrogel foam is conditioned and lyophilized.
	The Examiner directs attention to special definitions in the instant specification: [0080] and [0084].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617